Citation Nr: 1627788	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease associated with myositis.  

2. Entitlement to a rating in excess of 10 percent for left elbow arthritis associated with myositis.

3. Entitlement to a rating in excess of 10 percent for right elbow arthritis associated with myositis.

4. Entitlement to a rating in excess of 10 percent for left hand arthritis with myositis.

5. Entitlement to a rating in excess of 10 percent for myositis with arthritis of the right hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied the benefits sought on appeal.

In February 2015 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board finds that the following issues were raised by the hearing testimony: 
entitlement to service connection for carpal tunnel syndrome, fibromyalgia, blurred vision, a psychiatric disorder characterized by anxiety and depression, bladder spasms (incontinence), and bowel incontinence, all including as secondary to service-connected myositis; entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or being permanently housebound; and entitlement to a total disability rating due to individual unemployability (TDIU).  Additionally, the issues of entitlement to service connection for obstructive sleep apnea, a lumbar spine disability, tremulousness, and peripheral neuropathy, all including as secondary to service-connected myositis, were raised by clinical impressions provided by a VA physician in December 2014 and February 2015.  As those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran and his wife testified that the service-connected left knee, left and right elbow and left and right hand conditions have worsened since the Veteran was last afforded VA joint examinations in May 2010.  Specifically, they reported reduced range of motion in these joints, increased instability leading to falls, as well as loss of strength and impaired walking, gripping, and manipulating objects.  Moreover, they assert that the Veteran's service-connected myositis, which is the underlying cause of the joint conditions, has also worsened.  The Veteran has experienced muscle and bladder spasms, bowel incontinence, muscle twitching, and balance problems.  Through his representative, the Veteran also contended that his disabilities have impaired his occupational performance as a furniture craftsman.  The Veteran and his wife explained that the Veteran works when he feels well but no longer uses the crafting machines by himself and generally directs others to do the work.  The Veteran also reported that he has been hospitalized several times with extreme muscle spasm.  A September 2011 private treatment record noted the Veteran's polymyositis and reported that he was hospitalized for pain and weakness in his lower back, hip muscles, and upper legs.  In November 2011, the Veteran reported that he has developed painful bumps on his upper body. 
As the Veteran has reported worsening symptoms, as it has been nearly six years since the last joint examinations, and as the Veteran has not been afforded neurological, rheumatological, and dermatological examinations, the Board finds that new VA examinations are warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The examiners should address the orthopedic, neurological, rheumatological, and dermatological manifestations of the Veteran's myositis and the resulting service-connected joint conditions.

Updated VA treatment records and private treatment records from Druid City Hospital should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2008 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Ask the Veteran to provide a completed release form for Druid City Hospital.  After securing the necessary release, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After associating all available records requested above with the claims file, schedule the Veteran for examinations by an orthopedist, a neurologist, a rheumatologist, and a dermatologist.  Each examiner must review the claims file in conjunction with the examinations.  All indicated tests should be performed and all findings should be reported in detail by each examiner.  Each examiner should describe all symptomatology associated with the service-connected conditions, to include the underlying myositis.  

Additionally, each examiner must also discuss the impact that the various manifestations of the Veteran's myositis: orthopedic, neurological, and rheumatological, and dermatological, individually and collectively, have on his ability to secure and maintain substantially gainful employment.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



